780 N.W.2d 835 (2010)
GMAC, L.L.C., Plaintiff-Appellant,
v.
DEPARTMENT OF TREASURY, Defendant-Appellee.
Nuvell Credit Company, L.L.C., Plaintiff-Appellant,
v.
Department of Treasury, Defendant-Appellee.
Docket Nos. 140637, 140638, 140639, 140640. COA Nos. 289261, 289262, 289263, 289266.
Supreme Court of Michigan.
April 28, 2010.

Order
On order of the Chief Justice, the motions for temporary admission to practice *836 of Jeffrey N. Starkey, Daniel H. Schlueter and Kent L. Jones are considered, and they are GRANTED.